Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
 
Notice of Pre-AlA or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Claims 1-19  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present applicant, While one skilled in the art could have devised a way to accomplish this aspect of the invention, Applicant’s original disclosure lacks sufficient detail to explain how Applicant envisioned achieving the  “creation unit of value for a master multichannel fund repository datastructure”, “ETF class master shares” , and “master pool of assets“. Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be .
 	   The applicant may show possession of an invention by disclosure of drawings or descriptions that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole, with regard to the description requirement, a genus requires a precise definition, such as by a series of steps to distinguish it from other methods." University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1405 (1997). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species or by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d at 1568, 43 USPQ2d at 1406.
Neither the instant specification nor the claims have demonstrated common structure and/or function for the claimed genus interacting or  rules for interacting with a shared ledger maintained by a plurality of participants in a shared ledger network.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The limitation a  “creation unit of value for a master multichannel fund repository datastructure”. The metes and bounds of this limitation and data structure are unclear.  Also, in the claims the metes and bounds of a  “ETF class master shares” , and “master pool of asset” are unclear. These terms are not industry accepted names nor are they defined in the specification. 


Claim limitation 9 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for the following:  
a mutual fund data passage structure component means
a master multichannel fund data repository structure component means
a ETF data passage structure component means
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

 Claim Rejections - 35 USC § 101 35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of "Financial Instrument Structuring" without significantly more. The claim(s) recite abstract steps as detailed below. This judicial exception is not integrated into a practical application because of the reasons cited below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 

2. 2019 Guidance Step 2A Prong 1.

Second, under "Step 2A Prong 1," the examination evaluates “whether the claim recites a judicial exception, i.e., an abstract idea, a law of nature, or a natural phenomenon." 2019 Guidance 54;
see Alice, 573 U.S. at 216 (2014);3 Bilski, 561 U.S. at 601-602.4 The examination determines that
the rejected claims recite an abstract idea of “Structuring an Exchange Traded Fund, "a
fundamental economic process and methods of organizing human behavior".

In support of that conclusion, the examination determined that the abstract idea includes the following steps:

Issuing a plurality of processing instructions from the component collection stored in the memory, wherein the processor issues instructions from the mutual fund data passage structure
component, stored in the memory, to:

obtaining a cash contribution data message from retail investor at a mutual fund feeder account, determine aggregation of the cash contribution data messages;

determining issue shares and generate issue share identifiers for the determined issue shares of the mutual fund data passage structure's account per the determined aggregation of cash contribution data messages;

transferring, via mutual transfer agent, assets data structure references from the cash contribution data message to accounts referenced by the mutual fund data passage structure component;

 

procure equitized assets data structure account references, via processor, with the transferred asset data structure references from the cash contribution data message, per the mutual fund structure objective subcomponent, wherein procurement may be arranged by a portfolio manager agent; 

determine a master multichannel fund data repository structure creation unit of value, based on the procured equitized assets data structure account references;

 provide a securities-in-kind message with the master multichannel fund data repository structure creation unit of value to the master multichannel fund data repository component; 

obtain master multichannel fund share message in return for the securities-in-kind message, having asset value allocations and references for exchange of the securities-in-kind message values;

obtaining the securities-in-kind message from the mutual fund data passage structure component; determine an asset value allocation of the master multichannel fund data repository structure in exchange for asset value references in the securities-in-kind message; issue a master multichannel fund share message having an asset share allocation from the determined asset value allocation; providing the issued master multichannel fund share message to the mutual fund data passage structure component;

providing a ETF securities-in-kind message with an ETF master multichannel fund data repository structure creation unit of value to the master multichannel fund data repository component; and

obtaining an ETF master multichannel fund share message in return for the ETF securities-in-kind message, having asset value allocations and references for exchange of the ETF securities-in-kind message values.

   	 The limitations of 1-11 separately and in combination  recite  fundamental economic practices of structuring a set of operational steps for setting up a fund. These steps fall within the “Certain Methods of Organizing Human Activity” group of abstract ideas.     The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.   (Step 2A-Prong 1: YES. The claims recite an abstract idea)

3. 2019 Guidance Step 2A Prong 2

Having determined that claim 1 recites an abstract idea, the examination proceeds to "Step 2A Prong 2" of the 2019 Guidance, which requires that the evaluation of whether "the claim as a whole
integrates the recited judicial exception into a practical application of the exception." 2019 Guidance 54. exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort.

The 2019 Guidance specifies that this evaluation is conducted by first "identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)," then "evaluating
those additional elements individually and in combination to determine whether they integrate the exception into a practical application." 2019 Guidance 54-55.

Here, the additional elements include the following additional elements: 

1)memory;

2) a component collection in the memory, including:
a processor-implemented master multichannel fund data repository structure component, having master transfer agent, and master fund structure objective subcomponents;

3) a processor-implemented mutual fund data passage structure component, having mutual transfer agent, and mutual fund structure objective subcomponents; 

4) a processor-implemented ETF data passage structure component, having, ETF transfer agent, ETF fund structure objective subcomponents; 

5) a processor disposed in communication with the memory, and configured to issue a plurality of processing instructions from the component collection stored in the memory.

Each of these claimed elements are generic elements as they do not set forth a particular machine or manufacture. They do not require a specific and particular apparatus and therefor the examination determines that no additional element or combination of elements of the claim integrates the abstract idea into a practical application. This judicial exception is not integrated into a practical application. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic 

 (Step 2B: NO. The claims do not provide significantly more)  

The dependent claims further define the abstract idea that is present in their respective independent claims and correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
4. 2019 Guidance Step 2B
The additional elements include the following additional elements: 

1)memory;
2) a component collection in the memory, including:
a processor-implemented master multichannel fund data repository structure component, having master transfer agent, and master fund structure objective subcomponents;
3) a processor-implemented mutual fund data passage structure component, having mutual transfer agent, and mutual fund structure objective subcomponents; 
4) a processor-implemented ETF data passage structure component, having, ETF transfer agent, ETF fund structure objective subcomponents; 


The examination next looks to determine whether any claim element, alone or in combination with others, provides an "inventive concept," i.e., whether the additional elements beyond the abstract
idea, individually and in combination, amount to "significantly more" than the abstract idea itself to make the claimed invention patent eligible. 2019 Guidance 56; see Alice, 573 U.S. at 217-218. According
to the 2019 Guidance, "[adding] a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field" may indicate an inventive concept is present. Id. Conversely, "simply appending] well-understood, routine, conventional activities previously known
the industry, specified at a high level of generality," typically indicates an inventive concept is absent. Id.

The examiner cites the following extrinsic evidence to support the conclusion that in the art of the claimed invention that the elements beyond the abstract idea are well known, US Patent 6938009. Moreover the specification describes the invention but does so without a description of the elements beyond that which is well-understood, routine, conventional activity in the field. The following
sections of the specification are descriptive examples:

Spec. [0036]

"In one implementation, the MMFEM server 210 may offer shares to a user (e.g., an authorized participant 220, etc.), e.g., the user 220 may submit a MMFEM share purchase request 203 to
the MMFEM server 210. For example, in one implementation, the user 220 may operate the user device 230 to generate a (Secure) Hypertext Transfer Protocol ("HTTP(S)") message including a MMFEM


Language (XML). An example listing of a MMFEM share purchase request 203, substantially in the form of a HTTP(S) message including XML-formatted data, is provided below:"

 
Lastly the applicant argues that the its claims include "significantly more", satisfying Step 2B. The examiner. The examiner disagrees. The question at issue is whether the claims do more than
simply instruct the practitioner to implement the abstract idea on a generic computer. The examiner is not persuaded by the  argument directed to the datastructure or the Figure 2.

 A look at Figure 2 shows only data flows between servers and various affiliated entities for managing a closed-end exchange-traded fund.   Taking the claim elements separately, the function performed by the server at each step of the process is purely conventional. Using a server for receiving, processing, updating, and transmitting data amounts to electronic data query and retrieval—one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses and are therefore patent ineligible. The applicant repeatedly argues how the “data structure" renders the claim patent eligible. The specification fails to support this conclusion. Specification [00103]- [00104] participant devices can be any sort of device such as a telephone to receive orders and/or a computing device capable of taking input from a user and communicating over a network with a server and/or with other client devices, as appropriate. For example, a mobile device, a desktop computer, a laptop, a cell phone, a private digital assistant ("PDA"), a server, an embedded computing system, a 15mobile dice, and so forth could be used as a participant device. Servers can be any of a variety computing devices capable of 
Moreover, the examiner takes official notice as to the conventional use use of feeder funds and master funds. Ardon Maroon Asia Dragon Feeder Fund (the “Feeder Fund”) was a feeder fund into Ardon Maroon Asia Master Fund Limited (the “Master Fund”) (together, “the Funds”), a structure by which investors would subscribe for shares in the Feeder Fund and the Feeder Fund would use this capital to subscribe for shares in the Master Fund. The Feeder Fund did not retain any liquidity or own any assets other than its Master Fund shareholding and (as is common in such structures) both the Feeder Fund and Master Fund appointed the same service providers including the Investment Manager, Administrator and directors. This structure is one which is common in the Cayman Islands.

The examination finds no description in the specification indicating that the complexity of the method requires unconventional use of the elements beyond the abstract idea.  
 
The dependent claims recite addition elements of the abstract idea, the financial instrument. The claims do not add additional elements beyond the abstract idea and are rejected for the reasons above. These additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.    

Grouped Response to Arguments by Applicant’s Paragraph Numbering 

In paragraph [001-019] of the remarks, the applicant argues that  the claim recite “significantly more” as the  additional element (or combination of elements) are  not well-understood, routine, or conventional. The applicant argues that one of the four categories that examiner may rely upon  to ‑understood, routine, or conventional is a citation to an express statement in the specification or statement made during prosecution that demonstrates that elements at issue are conventional where the specification does not need to describe the elements to satisfy 35 USC 122(a).
	The examiner disagrees.  Evidence that  describe the elements as well‑understood, routine, or conventional, or otherwise in a manner that indicates that the elements are so well‑known that they do not need description in the specification to meet 35 U.S.C. § 112(a).
	 As to arguments/paragraphs [020-022], the applicant argue that the machine or transformation test is controlling. The examiner disagrees. Under the two-part Alice test, the Federal Circuit has clarified that the machine-or-transformation test remains a “useful clue” in determining whether a claim contains an inventive concept under the second step of the Alice framework. It however is not a test that must be considered. 
 Moreover, “an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1288 (Fed. Cir. 2018). In short, “the recited physical components merely provide a generic environment in
which to carry out the abstract idea.” In re TLI Commc’ns LLC Patent  Litig., 823 F.3d 607, 611 (Fed. Cir. 2016).
As to arguments/paragraphs  [021-028], the examiner disagrees that the rejection has not clearly pointe out the abstract elements and the elements that go beyond the abstract idea. The name of the abstract idea is of no consequence in this case. 
 	As to arguments/paragraph [0028]  the applicant argues the  clear advantages in using the claimed data structure. This could be so, but the data structure is described at a high level and is evidence itself of the 2B requirement. 

As to arguments/paragraphs  [033-038], the examiner disagrees and again the examiner points to the written description and 112 test as evidence. 
As to arguments/paragraphs  [039-49],  to the extent that the highly-efficient claimed messaging and repository Datastructures are understood, the examiner disagrees relying on 112 test as evidence. 
As to arguments/paragraphs  [040-045], the examiner disagree that the code provides a written description of unconventional use of HTTP/XML for sending / posting/ storing data into a database  via a Application Programming Interface (API). The use of a database to store data accessed through a web browser is widespread. Queries are generated through Web-accessible forms and answers are formatted using a markup language such as Hyper Text Markup Language (HTML) or Extensible Markup Language (XML) which can be displayed in a browser. Databases continue to gain importance as more and more data is brought online and made ever more accessible through computer networking. Today the field is being driven by exciting visions such as multimedia databases, interactive video, streaming data, digital libraries, a host of scientific projects, and corporate data consolidation and data mining. Access to databases over global computer networks is commonplace. Typically, the service requests   can be Structured Query Language (SQL) queries which ask a database for data matching certain criteria.    
Database software can also provide an API. A database API allows processes to make calls to a database to invoke database services.   The vast majority of enterprise applications today use databases, and therefore also use the APIs that allow applications to access and manipulate those databases. It is desirable to provide these applications, whether client-side, middle-tier, or server-side applications, with the most responsive and scalable database API possible. This is especially true for data access-intensive applications. The API provided here can be incorporated into an operating system API, a database API, 

As to arguments/paragraphs  [50-55],  the examiner disagrees that  the machine-or-transformation test remains a controlling test. Instead it is at most a “useful clue” in determining whether a claim contains an inventive concept under the second step of the Alice framework. It however is not a test that must be considered. 
 
Conclusion

 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached on Monday - Thursday. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the 

 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698